El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Para el pago de contribuciones, el Colector de Rentas Internas de Lares vendió en pública subasta como de la propiedad de “Salvador Lecároz” una finca en el referido pueblo, habiéndose expedido el correspondiente certificado de compra. Presentado el certificado para su inscripción en el Registro de la Propiedad el 2 de mayo de 1940, se denegó la inscripción por el fundamento de que el procedimiento de apremio se había seguido contra “Salvador Lecároz” y la finca descrita en dicho certificado aparecía inscrita a nombre de “Salvador Lecároz e Inciburu”, surgiendo duda en la mente del registrador en cuanto a la identidad de la persona. En dicho procedimiento Salvador Lecároz había sido citado por edictos publicados en el periódico “El Impartial.”
No conforme el interesado, recurrió para ante este Tribunal, confirmándose la nota recurrida. (Pérez v. Registrador, 57 D.P.R. 326.) En el syllabus de dicho caso se dice:
“Un procedimiento de subasta para pago de contribuciones se siguió en este caso contra Salvador Lecároz, sin que se expresaran sus circunstancias personales. La propiedad se hallaba inscrita a nombre de Salvador Lecároz Inciburu, viudo. Se resolvió que cuando como en este caso tenga duda razonable y fundada en torno a si la persona contra quien se siguió dicho procedimiento y aquélla a cuyo favor aparece inscrita la propiedad son exactamente la misma persona, el registrador actúa correctamente al negarse a inscribir el certificado de venta expedido.”
Enmendó entonces el Colector de Rentas Internas el cer-tificado de venta, sustituyendo el nombre de “Salvador Lecároz” por “Salvador Lecároz Inciburu”. Se presentó nuevamente el documento al Registro de la Propiedad, el 11 de septiembre, retirándose el 27 del mismo mes, y volvién-dose a presentar el 17 de diciembre de 1940, siendo denegada la inscripción por los fundamentos que se consignan en la siguiente nota, motivo de este recurso:
*929“Denegada la inscripción de este documento por observar que la inscripción se pretende bajo el mismo edicto dirigido a don,Salvador Lecároz, debiendo publicarse un nuevo edicto dirigido a don Salvador Lecároz Ineiburn, tomando en su lugar anotación preventiva por ciento veinte días a favor del adquirente Juan E. Pérez, al folio 132 v. del tomo 42 de Lares, finca número 3086, anotación C.”
En su alegato el registrador, sosteniendo los fundamen-tos de la nota recurrida, se expresa en los siguientes términos:
“Don Salvador Lecároz e Inciburu tiene derecho a que se le informe de este procedimiento si a virtud del mismo ha de privár-sele del sagrado derecho de propiedad. La simple corrección del nombre nada le informa. Es indispensable, si su paradero se ignora, que se le cite por medio de un nuevo edicto dirigido a él, notificán-dole del procedimiento y de la subasta.
“Entendemos que en un caso de esta naturaleza todo el proce-dimiento debe iniciarse de nuevo: nuevo embargo, nuevo edicto, nueva subasta y nuevo certificado de compra.
“La citación al dueño de la finca participa de la solemnidad de un emplazamiento. Si el emplazamiento resulta nulo, la corte no ha adquirido jurisdicción y todo el procedimiento cae, viciado de nulidad. ’ ’
En vista de lo resuelto en el caso de Peres v. Registrador, supra, nada tenemos que agregar a lo dicho por el registra-dor, procediendo por consiguiente la desestimación del recurso y la confirmación de la nota recurrida.